Case 1:19-cv-00204-JJM-PAS Document 29 Filed 05/13/19 Page 1 of 2 PageID #: 1432
 Case 1:19-cv-00204-JJM-PAS Document 28 <font color=purple>{Applicable Party)</font>
                       Filed 05/09/19 Page 1 of 2 PageiD #: 1430


                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF RHODE ISLAND


                                                        )
   CVS PHARJ.\IIACY, INC .,                             )
                                                        )
                        Plaintiff,                      )
                                                        )
           v.                                           )   Civil Action No. 19-cv-00204
                                                        )
   JOHN LAVIN,                                          )
                                                        )
              Defendant.                                )
  _______________________________ )

                   @ W H I'IH)PBWDJ. ORDER GRANTING
     MOTION FOR TEMPORARY RESTRAINING ORDER AND REQUEST FOR BOND

                  Having considered the Motion for Temporary Restraining Order (the "Motion")

   filed by Plaintiff CVS Pharmacy, Inc. ("CVS"), and any opposition thereto,

                  IT IS HEREBY ORDERED as follows:

           1.     The Motion is GRANTED;

           2.     Defendant John Lavin ("Lavin") is temporarily restrained and enjoined from : (A)

   providing any services to or on behalf ofPiliPack LLC or any pharmacy business owned by

   Amazon.com, Inc. and (B) using or disclosing CVS 's Confidential Information, as that term is

   defmed in Lavin's Restrictive Covenant Agreement, attached as Exhibit A to the Motion.

           3.     Unless otherwise ordered by the Court, this temporary injunctive relief provided

   by this Order will remain in effect until the date upon which the Court issues a decision reso lving

   CVS's forthcoming motion for preliminary injunction, which is set for hearing on May 16,

   2019. Notwithstanding the foregoing, in no case shall the temporary injunctive relief provided

   by this Order remain in effect beyond May 21 , 20 19, unless so extended expressly by the Court.

           4.     This Order is conditioned upon CVS maintaining a bond in the amount of twenty-

   five thousand dollars ($25,000) for the payment of such costs and damages that may be incurred
                                                    1

   84985364.5
Case 1:19-cv-00204-JJM-PAS Document 29 Filed 05/13/19 Page 2 of 2 PageID #: 1433
 Case 1:19-cv-00204-JJM-PAS Document 28 <font color=purple>(Applicable Party)</font>
                       Filed 05/09/19 Page 2 of 2 PageiD #: 1431


   or suffered by Lavin if he is found to have been wrongfully enjoined or restrained. The bond

   shall be deposited with the registry of the Court in accordance with local rule 67 within three

   business days of entry of this order.

                                  f_J-:> jll/
                                                d•yofM•y,20~ ~j)i
          SO ORDERED this




                                                                    Honorable John J. McConnell, Jr.




                                                   2

  B4985364.5
